 


113 HR 1991 IH: To require the Secretary of Education to verify that individuals have made a commitment to serve in the Armed Forces or in public service, or otherwise are a borrower on an eligible loan which has been submitted to a guaranty agency for default aversion or is already in default, before such individuals obtain a consolidation loan for purposes specified under section 455(o) of the Higher Education Act of 1965.
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 1991 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2013 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To require the Secretary of Education to verify that individuals have made a commitment to serve in the Armed Forces or in public service, or otherwise are a borrower on an eligible loan which has been submitted to a guaranty agency for default aversion or is already in default, before such individuals obtain a consolidation loan for purposes specified under section 455(o) of the Higher Education Act of 1965. 
 
 
1.Required verificationSection 428C of the Higher Education Act of 1965 (20 U.S.C. 1078–3) is amended— 
(1)in subsection (a)(3)(B)(i)(V)(aa), by inserting before the period at the end the following: in a case in which the Secretary verifies that the individual is currently eligible for income contingent repayment or income-based repayment and that the loan(s) in question have been submitted to the guaranty agency for default aversion or if the loan is already in default; 
(2)in subsection (a)(3)(B)(i)(V)(bb), by inserting before the period at the end the following: in a case in which the Secretary verifies with documentation that the individual is, at the time of the application, employed in a public service job, as that term is defined in section 455(m)(3); 
(3)in subsection (a)(3)(B)(i)(V)(cc), by inserting before the period at the end the following: in a case in which the Secretary verifies that the individual is a member of a regular or reserve component of the Armed Forces by contacting the Secretary of the military department or the Secretary of Homeland Security, as the case may be, having jurisdiction over the Armed Force in which the individual claims to be a member; and 
(4)in subsection (b)(5), by inserting after the second sentence the following: In addition, the Secretary shall not offer any loans offered under this paragraph unless the Secretary has received verification described in subsection (a)(3)(B)(i)(V) (aa)–(cc), as applicable.. 
 
